                Case:19-80129-jwb     Doc #:17 Filed: 07/01/2020   Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN

 In re:                                                 Case No. BG 19-03843
                                                        Chapter 7
 PATRICK J. WALKER,

      Debtor.
 ______________________________________/

 FERNANDA QUINTANILHA and
 ERIC CORDEIRO SPINETTI S.R. MATTA,
                                                        Adversary Proceeding
          Plaintiffs,                                   No. 19-80129

 -vs-

 PATRICK J. WALKER,

      Defendant.
 ______________________________________/

                         ORDER SELECTING NEUTRAL MEDIATOR

       Pursuant to the Order Referring Adversary Proceeding to Alternative Dispute
 Resolution Program (Dkt. No. 15) and in accordance with LGenR 9019-9(f) (W.D. Mich.),
 the ADR Administrator has randomly selected a Neutral Mediator.

          IT IS HEREBY ORDERED that:

                                      Norman Witte, Esq.
                                    Witte Law Offices PLLC
                                    119 E. Kalamazoo Street
                                    Lansing, MI 48933-2111
                                        (517) 913-5104
                                     ncwitte@wittelaw.com

 be, and hereby is, the Neutral Mediator for the above adversary proceeding.

        IT IS FURTHER ORDERED that the Clerk shall serve a copy of this Order pursuant to
 FED. R. BANKR. P. 9022 and LBR 5005-4 upon:

 Jeffrey Steinport, Esq.
 Patrick J. Walker
 Norman Witte, Esq.

IT IS SO ORDERED.

Dated July 1, 2020
